FILED
                            NOT FOR PUBLICATION                               NOV 10 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



IAN LAMONTE CORMIER,                              No. 10-55114

              Plaintiff - Appellant,              D.C. No. 5:09-cv-00672-RHW-OP

  v.
                                                  MEMORANDUM *
ALL AMERICAN ASPHALT,

              Defendant - Appellee.



                   Appeal from the United States District Court
                        for the Central District of California
                 Robert H. Whaley, Senior District Judge, Presiding

                       Argued and Submitted March 16, 2011
                             San Francisco, California

Before: HUG, W. FLETCHER, and M. SMITH, Circuit Judges.

       Plaintiff Ian L. Cormier appeals the district court’s decision dismissing his

Title VII race discrimination lawsuit against his former employer, All American

Asphalt, for failure to state a claim. Cormier filed his complaint pro se. We

review the district court’s dismissal for failure to state a claim de novo. Miller v.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Yokohama Tire Corp., 358 F.3d 616, 619 (9th Cir. 2004). A pro se complaint “is

to be liberally construed, and . . . must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(per curiam) (internal quotation marks and citation omitted). We reverse.

      The district court concluded that it would have had “little trouble”

concluding that the allegations in Cormier’s complaint satisfy Federal Rule of Civil

Procedure 8(a) as interpreted by the Supreme Court in Swierkiewicz v. Sorema N.

A., 534 U.S. 506 (2002). It concluded, however, that under Bell Atlantic Corp. v.

Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 129 S. Ct. 1937 (2009),

Cormier’s non-conclusory allegations did not plausibly suggest a right to relief.

However, as we recently made clear in Starr v. Baca, 652 F.3d 1202, 1213-16 (9th

Cir. 2011), Swierkiewicz is still good law after Twombly and Iqbal. This is

supported by the language of Twombly, which rejected the argument that its

analysis “runs counter to Swierkiewicz.” Twombly, 550 U.S. at 569-70.

      Even without relying on Swierkiewicz, Cormier has alleged sufficient non-

conclusory facts, taken as true, to plausibly suggest an entitlement to relief.

Cormier alleged that while Shannon Garcia, his dispatcher, refused to give him and

at least one other African American forty-hour work weeks, a Mexican American

man was given more than forty-hour work weeks. He alleged that this Mexican


                                            2
American was hired during the time Cormier was receiving the minimum number

of hours per week he could be given while preventing him from claiming

unemployment benefits. Cormier further alleged that, although he had many

qualifications, he was placed under a Caucasian worker with a lower union level

who had drug problems and had recently had a driving accident. He alleged that he

was called the “N” word by foremen and leadmen while on the job. And he

alleged that he approached the owner of the company, Mr. Alderman, to discuss

what he perceived as racial discrimination, and that Mr. Alderman refused to speak

to him. These allegations are neither bare nor conclusory and, assumed true, more

than plausibly suggest an entitlement to relief.

      REVERSED.




                                           3